Citation Nr: 0527986	
Decision Date: 10/18/05    Archive Date: 11/01/05

DOCKET NO.  03-20 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date prior to July 3, 2000, for a 
grant of a total disability rating for compensation purposes 
based upon individual unemployability.


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from February 1962 to 
February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, that granted the veteran's claim 
of entitlement to individual unemployability, effective July 
3, 2000.  The veteran continues to disagree with the 
effective date assigned.  

This issue was remanded in June 2004 for further development.  
That development having been completed, this claim now 
returns before the Board.


FINDINGS OF FACT

1.	The veteran filed a claim on November 21, 1996, for 
individual unemployability.

2.	The veteran was given a 60 percent evaluation for his 
service connected back disability effective July 3, 2000 
and awarded TDIU.  

3.	Prior to July 3, 2000, it was not factually 
ascertainable that the veteran was unemployable due 
solely to service-connected disability.  


CONCLUSION OF LAW

The criteria for an effective date earlier than July 3, 2000, 
for the award of individual unemployability, have not been 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the Court addressed the meaning of 
prejudicial error (38 U.S.C.A. § 7261(b)), what burden each 
party bears with regard to the Court's taking due account of 
the rule of prejudicial error, and the application of 
prejudicial error in the context of the VCAA duty-to-notify 
(38 U.S.C.A. § 5103(a)). Considering the decisions of the 
Court in Pelegrini and Mayfield, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below. 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, he has not been prejudiced thereby.  
The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal. 

By letter dated June 2004, the RO advised the appellant of 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  The appellant was advised that VA would make 
reasonable efforts to help him get the evidence necessary to 
substantiate his claims, but that he must provide enough 
information so that VA could request any relevant records.  
The appellant was advised of the evidence received and was 
requested to provide authorization for the release of any 
private medical records.  The appellant was also asked to 
identify any additional information or evidence that he 
wanted VA to try and obtain.

The RO issued a detailed May 2003 statement of the case (SOC) 
and February 2005 supplemental statement of the case (SSOC), 
in which he was advised of all the pertinent laws and 
regulations with respect to an earlier effective date.  The 
Board therefore believes that appropriate notice has been 
given in this case.  The Board notes, in addition, that a 
substantial body of evidence was developed with respect to 
the veteran's claim, and that the May 2003 SOC and February 
2005 SSOC issued by the RO clarified what evidence would be 
required to establish an earlier effective date for the award 
of TDIU.  Further, the claims file reflects that the SOC and 
SSOC contained pertinent language from the new duty-to-assist 
regulation codified at 38 C.F.R. § 3.159 (2004).  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  All the above 
notice documents must be read in the context of prior, 
relatively contemporaneous communications from the RO.  See 
Mayfield, supra, at 125.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  Thus, for 
these reasons, any failure in the timing or language of VCAA 
notice by the RO constituted harmless error.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter for more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

Factual Background

The veteran essentially argues that he should be granted 
individual unemployability (TDIU) from November 21, 1996, 
when he filed a claim for individual unemployability, and not 
from July 3, 2000, the current date assigned.  The veteran 
was granted that date because that was the earliest date that 
he had the schedular disability percentage requirements under 
38 C.F.R. § 4.16 for a grant of TDIU.

Historically, the Board again notes that the veteran filed a 
claim for TDIU on November 21, 1996, due primarily to his 
service connected condition of fistula in ano, then and now 
rated as noncompensably disabling, and his low back 
condition, which was not service connected at that time.  The 
veteran continued to appeal the denial of service connection 
for his back condition.  A Board decision dated May 3, 2001, 
granted the veteran entitlement to service connection for a 
low back disorder.  A May 30, 2001, RO decision implementing 
that Board decision granted the veteran entitlement to lumbar 
spondylosis with degenerative disc disease at a 10 percent 
evaluation effective February 20, 1996, and at a 20 percent 
evaluation effective October 25, 1996.

Private medical reports dated in 1995 note the veteran's 
complaints of low back pain.  In August 1995, it was noted 
that he had muscle spasm in the low back and range of motion 
could not be adequately tested.  A computerized tomography 
(CT) scan of the low back revealed spinal stenosis at L3-5.  
A February 1996 VA outpatient clinic note reflects complaints 
of chronic low back pain, and on VA examination in September 
1996, the veteran exhibited fairly full range of motion of 
the back.  For clinical history purposes, it was noted that 
he last worked at a paper mill in January 1996 and had to 
quit due to his back.  On VA examination the following month, 
it was noted that the veteran had degenerative disc disease 
of the lumbar area and some muscle spasm.  He appeared to 
have full range of motion.  It was reported that he felt that 
he could not work due to his back, sinusitis and rectal 
problem.  

The veteran received a VA examination on July 3, 2000.  
During the course of that examination, the veteran was found 
to have severely limited motion.  Forward flexion was limited 
to 75 degrees, at which point the veteran complained of pain 
in the lumbar area and down the right buttock.  Lateral 
flexion was limited to 15 degrees and extension to 0 degrees.  
The veteran had pain at the extremes of range of motion.  
Diagnosis was degenerative disc disease, lumbar spine, with 
degenerative arthritis and lumbar radiculitis, L5, 
predominantly right.  The examiner commented that the 
veteran's lumbar spine disorder could cause weakened movement 
and excessive fatigability, in the form of early onset of 
pain, with the use of the back, and noted that the lumbar 
segments would be incapable of rapid repetitive coordinated 
movements, which would produce pain.  That examiner further 
indicated that the veteran's history would imply that his 
back disability would not make it possible for him to 
maintain employment.  He opined that if the veteran were 
placed on a test to work, he would not last a long time and 
would have onset of symptoms and the effect of work might 
make his back condition worse.  Based on this examination, 
the veteran was granted an increased evaluation for his back, 
to 60 percent, from July 3, 2000, the date of examination, 
and was also granted entitlement to individual 
unemployability from that date.

Analysis

In general, the effective date of an evaluation and award of 
compensation will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  The effective date for an 
increased rating for disability compensation will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability occurred if a claim is received 
within 1 year from such date; otherwise, the effective date 
is the date of receipt of the claim. 38 U.S.C.A. § 5110(b) 
(2); 38 C.F.R. § 3.400(o) (2).  But see Harper v. Brown, 10 
Vet. App. 125 (1997).

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

Any communication or action, indicating an intent to apply 
for VA benefits from a claimant, his duly authorized 
representative, a Member of Congress or some person acting as 
next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a) (2005).

A total disability rating may be assigned where the scheduler 
rating is less than total, and when the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disability, provided, however, 
that if there is only one such disability, it must be rated 
at 60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. § 4.16 (2005).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, rating boards should 
submit to the Director, Compensation and Pension Service, for 
extra-scheduler consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 38 
C.F.R. § 4.16(a). 38 C.F.R. § 4.16(b) (2005).

Taking into account all relevant evidence, the Board finds 
that the veteran was given a proper effective date of July 3, 
2000, for the grant of entitlement to TDIU.
As stated above, the effective date of a claim is the date of 
claim, or date entitlement arose, whichever is later.  As 
noted above, a grant of entitlement to TDIU has a specific 
schedular requirement, specifically either only one 
disability, rated at 60 percent or more, or two or more 
disabilities, with at least one disability ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  The 
evidence of record clearly indicates that the veteran did not 
meet these schedular requirements until July 3, 2000, the 
date he was granted an increased rating for his service 
connected back disability to 60 percent.  

The RO did not refer the case to the Director of Compensation 
and Pension for extra-schedular consideration for the period 
prior to July 3, 2000 and the Board agrees with that 
determination.  Though the veteran was not working and was 
service-connected for back disability, it was not shown that 
his unemployment was due to service-connected disability 
alone.  In fact, the clinical data for the period prior to 
July 3, 2000 reflects treatment for low back pain on 
occasion, but mostly normal range of motion and only mild to 
moderate symptoms.  The clinical records do not reflect 
severity of symptomatology to preclude employment and there 
was no competent evidence that his service-connected 
disability alone precluded him from working gainfully.  As 
such, the date of the veteran's entitlement to TDIU is July 
3, 2000; the later of the date of claim or date entitlement 
arose; and therefore the proper effective date for the grant 
of TDIU.  As the veteran has been granted TDIU from July 3, 
2000, the Board finds that the preponderance of the evidence 
is against the grant of any earlier effective date.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App 49, 55-57 (1990).




ORDER

Entitlement to an effective date prior to July 3, 2000, for 
the grant of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disability (TDIU), is denied.




	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


